SUPERIOR COURT
oFTHE

STATE OF DEI_AWAR E

SUSSEX COUNTY COURTHOUSE
1 THE C|RCL.E, SU|TE 2
GEORGETOWN, DELAWARE 1994'7
TELEPHONE (302) 856-5257

T. H EN l_EY GRAVES
RESIDENTJUDGE

December 5 , 2017

Carla A.K. Jarosz, Esquire Keyauna M. Smack
Department of Justice 22006 Mill Park Drive
820 N. French Street, 6th Floor Bridgeville, Delaware 19933

Wilmington, Delaware 19801

Re: Smack v. Randstad HR Solutions of DE,
C.A. No. Sl7A-06-002 THG

Date Submitted: November 29. 2017
Date Decided: December 5, 2017

Dear Counsel and Ms. Smack:
The Court is in receipt of the Unemployment Insurance Appeal Board’S (“the Board”)
Motion for Reargument filed pursuant to Superior Court Civil Rule 59(e). The Motion is denied.
The purpose of reargument is very limited. “[M]otions for reargument should not be issued
merely to rehash the arguments already decided by the court, or to present new arguments not

previously raised.”'

Here, the Board objects to the Court’s conclusion that the Board violated the Board’s
Regulation 4.7.4 by relying upon evidence that was received via telephone in reaching its decision.

The Court stands by its opinion.

Of note is the fact that the Board incorrectly states that the Court raised the issue sua sponte.

 

' Blevl`ns v. Metzgar, 2017 WL 2709748, at *1 (Del. Super. June 22, 2017) (citations
omitted).

In fact, Ms. Smack, who has been proceeding pro se during these proceedings, raised the issue
herself in her opening brief on appeal.2 The Board had an opportunity to present its position on the
receipt of telephonic evidence in an answering brief. The Board chose not to participate in the
appellate proceedings

The Court believes the Board’S attempt to distinguish proceedings between proceedings at
the Board level and those at the level of the Appeals Referee is a distinction without a difference
The ability of the Board to rely on telephonic evidence presented before the Appeals Referee when
the Employer fails to appear at the Board hearing permits the Board to circumvent its own rules and
deprives a claimant of the right to challenge Employer’s evidence in a meaningful fashion.

The Board’s Motion to Reargue is DENIED.

IT IS SO ORDERED.

Very truly yours,

\;\_ §§

T. Henley Graves

cc: Randstad HR Solutions of DE

oc: Prothonotary

 

2 “l would like the judge to know that [Employer] has not shown up in person to
represent themselves regarding this hereby matter.” Smack’s Opening Brief, filed August 14,
2017, at p. 1.